STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
RICKY MEADOWS,                                                                  October 4, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0064 (BOR Appeal No. 2046105)
                   (Claim No. 2007212303)

KINGSTON MINING, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Ricky Meadows, by Reginald D. Henry, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Kingston Mining, Inc., by Marion
E. Ray, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated December 19, 2011, in
which the Board affirmed a June 28, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s March 5, 2010,
decision granting a 5% permanent partial disability for the cervical spine. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Meadows was working as a shuttle car operator for Kingston Mining, Inc. when he
struck his head on a low part of the roof of an underground coal mine while operating a mantrip.
The claim was held compensable for thoracic sprain and cervical sprain. On February 15, 2010,
Dr. Condaras concluded that Mr. Meadows had a 5% whole person impairment with 5% for the
cervical spine and a 0% for the thoracic spine. On May 18, 2010, Dr. Guberman concluded that
Mr. Meadows had a 20% whole person impairment with 16% for the cervical spine and 5% for
the thoracic spine. On July 13, 2010, Dr. Kominsky concluded that Mr. Meadows had a 19%
whole person impairment with 15% for the cervical spine and 5% for the thoracic spine. On

                                                1
February 21, 2011, Dr. Mukkamala concluded that Mr. Meadows had a 15% whole person
impairment with 15% for the cervical spine and 0% for the thoracic spine.

        The Office of Judges reversed the claims administrator’s decision, and held that Mr.
Meadows was entitled to a 15% permanent partial disability award for his cervical spine and a
0% permanent partial disability award for his thoracic spine. On appeal, Mr. Meadows disagrees
and asserts that the Board of Review erred in holding that he had a 0% impairment for his
thoracic spine because Dr. Guberman and Dr. Kominsky both found that he had a 5%
impairment for his thoracic spine.

        The Office of Judges relied on Dr. Kominsky’s and Dr. Mukkamala’s recommendations
that Mr. Meadows had a 15% impairment for the cervical spine, and concluded that Mr.
Meadows had at least a 15% whole person impairment based on these physicians’ reports. The
Office of Judges granted Mr. Meadows a 15% permanent partial disability award for the cervical
spine. The Office of Judges determined that it was difficult to find Dr. Guberman’s and Dr.
Kominsky’s recommendations of a 5% impairment for the thoracic spine credible because Dr.
Condaras and Dr. Mukkamala both found 0% impairment for the thoracic spine. Furthermore,
Mr. Meadows’s medical treatment has all been for the cervical spine except for shortly after the
date of injury, and his current complaints are related to the cervical spine. The Office of Judges
concluded that the most logical conclusion based on the credible evidence is that Mr. Meadows
has a 0% impairment for the thoracic spine. The Board of Review reached the same reasoned
conclusions in its decision of December 19, 2011. We agree with the reasoning and conclusions
of the Board of Review

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: October 4, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum



                                                2